EXHIBIT Solar Turbines Incorporated Pension Plan For European Foreign Service Employees Amended and Restated Effective January 1, 2005 TABLE OF CONTENTS PREAMBLE ARTICLE I DEFINITIONS ARTICLE II ELIGIBILITY AND SERVICE ARTICLE III RETIREMENT DATES ARTICLE IV BENEFITS ARTICLE V DISABILITY PENSION ARTICLE VI PRERETIREMENT SPOUSES AND ORPHANS PENSION ARTICLE VII MAXIMUM BENEFITS ARTICLE VIII MODES OF BENEFIT PAYMENT ARTICLE IX DEATH BENEFITS ARTICLE X VESTING ARTICLE XI CONTRIBUTIONS ARTICLE XII ADMINISTRATION OF THE PLAN ARTICLE XIII AMENDMENT OR TERMINATION ARTICLE XIV GENERAL PROVISIONS PREAMBLE The Solar Turbines
